Case 6:18-bk-18036-SY                 Doc 109 Filed 10/09/19 Entered 10/09/19 15:26:45        Desc
                                       Main Document    Page 1 of 65


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 CHAD V. HAES, #267221
   chaes@marshackhays.com
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP
   870 Roosevelt
 5 Irvine, California 92620
   Telephone: (949) 333-7777
 6 Facsimile: (949) 333-7778

 7 Attorneys for Chapter 7 Trustee
   ROBERT S. WHITMORE
 8

 9                                     UNITED STATES BANKRUPTCY COURT
10                      CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION
11

12    In re                                                   Case No. 6:18-bk-18036-SY
13    MCKENNA GENERAL ENGINEERING,                            Chapter 7
      INC.,
14                                                            MOTION TO APPROVE COMPROMISE
                            Debtor.                           WITH BERNARDS BROS. UNDER
15                                                            FRBP 9019; MEMORANDUM OF POINTS
                                                              AND AUTHORITIES; DECLARATION
16                                                            OF ROBERT S. WHITMORE IN
                                                              SUPPORT
17
                                                              [NO HEARING REQUIRED UNDER LBR
18                                                            9013-1(o)]
19 TO THE HONORABLE SCOTT H. YUN, UNITED STATES BANKRUPTCY COURT JUDGE,

20 THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL INTERESTED PARTIES:

21            Robert S. Whitmore, Chapter 7 Trustee (“Trustee”) for the bankruptcy estate (“Estate”) of
22 McKenna General Engineering, Inc. (“Debtor”), has reached a settlement agreement (“Agreement”)

23 with Bernards Bros., Inc., a California corporation (“Bernards”) for the release of final payment to

24 the Estate in exchange for releases to Bernards. The Trustee now seeks approval of the Agreement.

25 / / /

26 / / /

27 / / /

28

                                                          1
                                      MOTION TO APPROVE COMPROMISE WITH BERNARDS
     4849-4764-4328, v. 1
Case 6:18-bk-18036-SY           Doc 109 Filed 10/09/19 Entered 10/09/19 15:26:45                   Desc
                                 Main Document    Page 2 of 65


 1 1.         Summary of Argument
 2            A bankruptcy court can approve reasonable settlements and compromises of claims. Under
 3 the Agreement, the Estate will receive final payment of $95,000 at minimal administrative cost for

 4 work that was completed prepetition by the Debtor. The Trustee believes that the final payment

 5 amount is a fair and reasonable settlement of the mutual claims between the Estate and Bernards.

 6 Thus, the Trustee respectfully requests that the Court approve the Agreement, a true and correct

 7 copy of which is attached to the Declaration of Robert S. Whitmore (“Whitmore Declaration”) as

 8 Exhibit “1.”

 9 2.         Statement of Facts
10            On September 21, 2018, Debtor filed a voluntary petition under Chapter 7 of Title 11 of the
11 United States Code in the Central District of California, commencing Bankruptcy Case No. 6:18-bk-

12 18036-SY. On the same day, Robert S. Whitmore (previously defined as “Trustee”) was appointed as

13 the Chapter 7 Trustee.

14            In its Schedule A/B, Debtor lists a series of outstanding accounts receivable in the total valued
15 amount of $2,081,409.46.

16            In particular, Debtor listed an outstanding account receivable owed to Debtor by Bernards
17 in the total amount of $97,161.63. According to the Debtor’s books and records, the Account was

18 due for earthwork, demolition, clearing, and grubbing work on the Palm Springs Unified School

19 District, District Administration Center, subcontract dated November 10, 2016 (“Project”). A true

20 and correct copy of the subcontract for the Project is attached to the Whitmore Declaration as

21 Exhibit “2.”

22            The Debtor completed all work on the Project prior to the Petition Date and was
23 indisputably owed $101,263.09 by Bernards (“Account”). However, the Trustee was unable to

24 provide Bernards with certain documentation, such as certified payrolls signed under penalty of

25 perjury, that all workers were paid a prevailing wage for work on the Project.

26            Under the Agreement, Bernards agrees to pay $95,000 to the Estate (“Payment”) in full
27 satisfaction of the Account in exchange for releases from the Estate upon receipt of the Payment.

28

                                                          2
                                  MOTION TO APPROVE COMPROMISE WITH BERNARDS
     4849-4764-4328, v. 1
Case 6:18-bk-18036-SY               Doc 109 Filed 10/09/19 Entered 10/09/19 15:26:45               Desc
                                     Main Document    Page 3 of 65


 1 Bernards also provides certain releases to the Estate on account of the Project. Interested parties

 2 may refer to the full text of the Agreement for the details related to the Payment.

 3 3.         Legal Argument
 4            A.       Approval of the Agreement is in the best interest of the Estate.
 5            Under Rule 9019, the court may approve a compromise or settlement on motion by the
 6 trustee. Fed. R. Bankr. Proc. 9019. It is well-established that a compromise should be approved if it

 7 is “in the best interest of the estate . . . and is fair and equitable for the creditors.” Schmitt v. Ulrich

 8 (In re Schmitt), 215 B.R. 417, 424 (B.A.P. 9th Cir. 1997); ATKN Company v. Guy F. Atkinson

 9 Company of California (In re Guy F. Atkinson Company), 242 B.R 497, 502 (B.A.P. 9th Cir. 1999)

10 (“At its base, the approval of a settlement turns on the question of whether the compromise is in the

11 best interest of the estate.”) The standards to be applied to the approval of a settlement include:

12            1)       the probability of success of the litigation on its merits;
13            2)       the difficulties in collection on a judgment;
14            3)       the complexity of the litigation involved; and
15            4)       the expense, inconvenience or delay occasioned by the litigation, and the interest of
16                     creditors.
17 In re A & C Properties, 784 F.2d 1377, 1380-81 (9th Cir. 1986), cert. den., Martin v. Robinson, 479

18 U.S. 854, 107 S.Ct. 189 (1989).

19            The Agreement provides for the release of $95,000 to the Estate at minimal administrative
20 expense, and without any need for litigation, a difference of only $6,263.09 from the amount owed

21 to the Debtor according to Bernards’ records. As explained below, the Agreement is reasonable and

22 should be approved.

23                     i.      Probability of success
24            The Trustee is not aware of any additional claims that the Estate would have against
25 Bernards other than for nonpayment of the amounts held in retention, which may be approximately

26 $22,436.99. While the Trustee may be able to assert some claim for unreasonable withholding of

27 retention money under Cal. Civ. Code § 7107, Debtor’s bankruptcy filing and the failure of the

28 Debtor to provide Bernards with final paperwork, including certified payrolls, may justify Bernards’

                                                            3
                                    MOTION TO APPROVE COMPROMISE WITH BERNARDS
     4849-4764-4328, v. 1
Case 6:18-bk-18036-SY           Doc 109 Filed 10/09/19 Entered 10/09/19 15:26:45               Desc
                                 Main Document    Page 4 of 65


 1 withholding of the retention amounts. The Trustee is informed that the penalties for failing to pay a

 2 prevailing wage are stiff. Understandably, Bernards may have been reluctant to release final

 3 payment or retention funds to the Estate. Thus, the probability of success in litigation to collect the

 4 Account is uncertain, but it is likely that the Estate would recover some amount (although it may not

 5 be able to recover statutory penalties and costs of collection).

 6                     ii.    Difficulties in collection
 7            The Agreement dispenses with the necessity of filing a lawsuit to recover the balance due on
 8 the Account. Collection costs, with the limited exception of the fees to negotiate and seek approval

 9 of the Agreement and the preparation of demand letters to Bernards, are much lower with the

10 Agreement than with litigation.

11                     iii.   Complexity
12            Litigation between the Estate and Bernards (in the event that such litigation would be
13 necessary) might necessitate expert witnesses and expert testimony to establish the standard of care

14 for a construction company and the normal billing practices for construction accounts, and whether

15 the charges against the Account were reasonable. The Trustee is unaware of any disputes between

16 Bernards and the Debtor for work done on the Project, but in the event of litigation to collect the

17 Account, Bernards may raise issues with the work done by the Debtor.

18                     iv.    Expense, inconvenience or delay
19            It would not be a sound business decision to litigate a dispute over approximately $6,000, the
20 difference between the settlement payment and the agreed-upon amount of the Account. Litigation

21 costs, including and especially expert witness fees, would exceed the potential recovery in litigation,

22 especially because there is likely no basis to recover costs of litigation from Bernards. Moreover,

23 such a lawsuit would cause significant delays in payment to the Estate. Thus, the Agreement is in the

24 best interest of all creditors, because it provides the maximum net recovery to the Estate, at minimal

25 expense and delay.

26

27

28

                                                        4
                                 MOTION TO APPROVE COMPROMISE WITH BERNARDS
     4849-4764-4328, v. 1
Case 6:18-bk-18036-SY          Doc 109 Filed 10/09/19 Entered 10/09/19 15:26:45              Desc
                                Main Document    Page 5 of 65


 1 4.         Conclusion
 2            Because approval of the Agreement provides the maximum net recovery to the Estate, and
 3 litigation costs to recover the account receivable with Bernards would far exceed the potential

 4 additional recovery from Bernards, the Trustee respectfully requests that this Court enter an order:

 5            1. Granting the Motion;
 6            2. Approving the Agreement attached as Exhibit “1” to the Whitmore Declaration;
 7            3. Authorizing the Trustee to execute any other documents which may be necessary to
 8                 consummate the Agreement; and
 9            4. For such other relief as the Court deems just and proper.
10

11 DATED: October 9, 2019                           MARSHACK HAYS LLP
12

13                                                  By:         /s/ Tinho Mang
                                                              D. EDWARD HAYS
14                                                            CHAD V. HAES
                                                              TINHO MANG
15                                                            Attorneys for ROBERT S. WHITMORE,
                                                              Chapter 7 Trustee
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          5
                                 MOTION TO APPROVE COMPROMISE WITH BERNARDS
     4849-4764-4328, v. 1
Case 6:18-bk-18036-SY            Doc 109 Filed 10/09/19 Entered 10/09/19 15:26:45                 Desc
                                  Main Document    Page 6 of 65


 1                                   Declaration of Robert S. Whitmore
 2            I, ROBERT S. WHITMORE, declare as follows:
 3            1.       I am an individual over 18 years of age and competent to make this Declaration.
 4            2.       If called upon to do so, I could and would competently testify as to the facts set
 5 forth in this Declaration.

 6            3.       I am the duly appointed Chapter 7 Trustee of the bankruptcy estate of McKenna
 7 General Engineering, Inc. (“Debtor”).

 8            4.       The facts set forth below are true of my personal knowledge.
 9            5.       I seek approval of an agreement (“Agreement”) between myself and Bernards
10 Bros., Inc., a California corporation (“Bernards”). A true and correct copy of the Agreement is

11 attached as Exhibit “1.”

12            6.       In its Schedule A/B, Debtor lists a series of outstanding accounts receivables, in
13 the total valued amount of $2,081,409.46.

14            7.       In particular, the Debtor listed an outstanding account receivable owed to Debtor by
15 Bernards in the total amount of $97,161.63 for work done on a subcontract between the Debtor and

16 Bernards for earthwork, demolition, clearing, and grubbing work on the Palm Springs Unified

17 School District, District Administration Center, subcontract dated November 10, 2016 (“Project”).

18 A true and correct copy of the contract for the Project is attached as Exhibit “2.”

19            8.       I am informed that the Debtor satisfactorily completed all work on the Project, but
20 had failed to provide Bernards with all documentation which may have been required under the

21 subcontract, such as a certified payroll.

22            9.       Bernards has informed me that the total amount due to the Debtor on account of the
23 Project is $101,263.09 (“Account”).

24            10.      Under the Agreement, Bernards agrees to pay $95,000 to the Estate (“Payment”) in
25 full satisfaction of the Account and will provide certain releases to the Estate, in exchange for a

26 release from the Estate.

27            11.      Approval of the Agreement will minimize administrative costs and provide the
28
                                                          6
                                        DECLARATION OF ROBERT S. WHITMORE
     4849-4764-4328, v. 1
Case 6:18-bk-18036-SY             Doc 109 Filed 10/09/19 Entered 10/09/19 15:26:45                Desc
                                   Main Document    Page 7 of 65



 1 maximum possible recovery to the Estate. While I am informed that a portion of the unpaid

 2 Account is retention money, I am uncertain whether the failure to pay the retention was

 3 unjustified, given the Debtor's failure to provide a certified payroll to Bernards and the possible

 4 consequences of not paying a prevailing wage.
 5             12.      I am unaware of any disputes between Bernards and the Debtor for work done on
 6 the Project, but in the event of litigation to collect the Account, Bernards may raise issues with

 7 the work done by the Debtor. To resolve such issues, I would likely need to engage an expert to
 8 analyze the issues.

 9             13.      Therefore, litigation costs to recover the difference between the scheduled
10 account receivable and the amount offered by Bernards would far exceed the potential recovery
11 over the Payment.

12             14.      Because the Agreement provides that the maximum net benefit to the Estate, at
13 minimal administrative cost, I believe that approval of the Agreement is in the best interest of

14 creditors and the Estate.
15            I declare under penalty of perjury that the foregoing is true and correct. Executed on October
16   !l_, 2019.
17

18
                                                             ROBERTS. WHITMORE
19

20

21

22
23

24

25

26

27
28

                                         DECLARATION OF ROBERTS. WHITMORE
     4849-4764-4328, V. 1
Case 6:18-bk-18036-SY   Doc 109 Filed 10/09/19 Entered 10/09/19 15:26:45   Desc
                         Main Document    Page 8 of 65




                    Exhibit “1”
Case 6:18-bk-18036-SY   Doc 109 Filed 10/09/19 Entered 10/09/19 15:26:45   Desc
                         Main Document    Page 9 of 65




                                                                     Exhibit "1"
                                                                       Page 8
Case 6:18-bk-18036-SY   Doc 109 Filed 10/09/19 Entered 10/09/19 15:26:45   Desc
                         Main Document    Page 10 of 65




                                                                     Exhibit "1"
                                                                       Page 9
Case 6:18-bk-18036-SY   Doc 109 Filed 10/09/19 Entered 10/09/19 15:26:45   Desc
                         Main Document    Page 11 of 65




                                                                     Exhibit "1"
                                                                      Page 10
Case 6:18-bk-18036-SY   Doc 109 Filed 10/09/19 Entered 10/09/19 15:26:45   Desc
                         Main Document    Page 12 of 65




                                                                     Exhibit "1"
                                                                      Page 11
Case 6:18-bk-18036-SY   Doc 109 Filed 10/09/19 Entered 10/09/19 15:26:45   Desc
                         Main Document    Page 13 of 65




                    Exhibit “2”
Exhibit "2"
 Page 12
Exhibit "2"
 Page 13
Exhibit "2"
 Page 14
Exhibit "2"
 Page 15
Exhibit "2"
 Page 16
Exhibit "2"
 Page 17
Exhibit "2"
 Page 18
Exhibit "2"
 Page 19
Exhibit "2"
 Page 20
Exhibit "2"
 Page 21
Exhibit "2"
 Page 22
Exhibit "2"
 Page 23
Exhibit "2"
 Page 24
Exhibit "2"
 Page 25
Exhibit "2"
 Page 26
Exhibit "2"
 Page 27
Exhibit "2"
 Page 28
Exhibit "2"
 Page 29
Exhibit "2"
 Page 30
Exhibit "2"
 Page 31
Exhibit "2"
 Page 32
Exhibit "2"
 Page 33
Exhibit "2"
 Page 34
Exhibit "2"
 Page 35
Exhibit "2"
 Page 36
Exhibit "2"
 Page 37
Exhibit "2"
 Page 38
Exhibit "2"
 Page 39
Exhibit "2"
 Page 40
Exhibit "2"
 Page 41
Exhibit "2"
 Page 42
Exhibit "2"
 Page 43
Exhibit "2"
 Page 44
Exhibit "2"
 Page 45
Exhibit "2"
 Page 46
Exhibit "2"
 Page 47
Exhibit "2"
 Page 48
Exhibit "2"
 Page 49
Exhibit "2"
 Page 50
Exhibit "2"
 Page 51
Exhibit "2"
 Page 52
Exhibit "2"
 Page 53
Exhibit "2"
 Page 54
Exhibit "2"
 Page 55
Exhibit "2"
 Page 56
Exhibit "2"
 Page 57
Exhibit "2"
 Page 58
Exhibit "2"
 Page 59
Exhibit "2"
 Page 60
Exhibit "2"
 Page 61
        Case 6:18-bk-18036-SY                     Doc 109 Filed 10/09/19 Entered 10/09/19 15:26:45                                      Desc
                                                   Main Document    Page 64 of 65

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled: MOTION TO APPROVE COMPROMISE WITH BERNARDS
BROS. UNDER FRBP 9019; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF ROBERT S.
WHITMORE IN SUPPORT will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On October
9, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On October 9, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on October 9, 2019, I served the following persons and/or entities by personal
delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.


  VIA PERSONAL DELIVERY
  PRESIDING JUDGE’S COPY
  Bankruptcy Judge Honorable Scott H. Yun
  U. S. Bankruptcy Court – Central District
  3420 Twelfth Street, Suite 345 / Courtroom 302
  Riverside, CA 92501-3819


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  October 9, 2019                Cynthia Bastida                                                 /s/ Cynthia Bastida
  Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4815-2565-2137, v. 1
        Case 6:18-bk-18036-SY                     Doc 109 Filed 10/09/19 Entered 10/09/19 15:26:45                                      Desc
                                                   Main Document    Page 65 of 65

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:
     CREDITOR SANTA MARGARITA WATER DISTRICT: Caroline Djang caroline.djang@bbklaw.com,
       julie.urquhart@bbklaw.com; sansanee.wells@bbklaw.com; paul.nordlund@bbklaw.com
     INTERESTED PARTY COURTESY NEF: Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com; David@MarguliesFaithLaw.com; Victoria@MarguliesFaithlaw.com
     INTERESTED PARTY MARC C FORSYTHE: Marc C Forsythe kmurphy@goeforlaw.com,
       mforsythe@goeforlaw.com; goeforecf@gmail.com
     ATTORNEY FOR TRUSTEE ROBERT WHITMORE (TR): D Edward Hays ehays@marshackhays.com,
       8649808420@filings.docketbird.com
     CREDITOR PACIFIC WESTERN BANK: Kenneth Hennesay khennesay@allenmatkins.com,
       ncampos@allenmatkins.com
     CREDITOR DEVELOPERS SURETY AND INDEMNITY COMPANY, AN AMTRUST GROUP INSURANCE
       COMPANY: Alan Craig Hochheiser ahochheiser@mauricewutscher.com, arodriguez@mauricewutscher.com
     INTERESTED PARTY COURTESY NEF: Michael Y Jung on behalf of Interested Party Courtesy NEF
       jung@luch.com, kbrown@luch.com, kimberley@luch.com
     INTERESTED PARTY COURTESY NEF: Leslie K Kaufman on behalf of Interested Party Courtesy NEF
       kaufman_kaufman.bankruptcy@yahoo.com
     INTERESTED PARTY COURTESY NEF: Noreen A Madoyan on behalf of Interested Party Courtesy NEF
       Noreen@MarguliesFaithLaw.com, Helen@MarguliesFaithlaw.com; Victoria@MarguliesFaithlaw.com;
       David@MarguliesFaithLaw.com
     ATTORNEY FOR TRUSTEE ROBERT WHITMORE (TR): Tinho Mang tmang@marshackhays.com
     CREDITOR LAW OFFICES OF MICHELLE J. SUKHOV, INC.: Michelle J Nelson mjslaw@hotmail.com
     CREDITOR PACIFIC WESTERN BANK: Scott H Noskin snoskin@mbnlawyers.com, aacosta@mbnlawyers.com
     CREDITOR PACCAR FINANCIAL CORP.: Raymond A Policar policarlaw@att.net
     CREDITOR WELLS FARGO EQUIPMENT FINANCE, INC.: Richard A Solomon richard@sgswlaw.com
     DEBTOR MCKENNA GENERAL ENGINEERING, INC.: Michael G Spector mgspector@aol.com,
       mgslawoffice@aol.com
     INTERESTED PARTY COURTESY NEF: Meghann A Triplett on behalf of Interested Party Courtesy NEF
       Meghann@MarguliesFaithlaw.com, Helen@MarguliesFaithlaw.com; Victoria@MarguliesFaithlaw.com;
       David@MarguliesFaithLaw.com
     UNITED STATES TRUSTEE (RS): United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov
     TRUSTEE FOR BANKRUPTCY ESTATE OF MCKENNA GENERAL ENGINEERING, INC.: Robert Whitmore
       (TR) rswtrustee@yahoo.com, rwhitmore@ecf.epiqsystems.com

2. SERVED BY UNITED STATES MAIL: continued:
 DEBTOR                        INTERESTED PARTY                                                             INTERESTED PARTY
 MCKENNA GENERAL               BERNARDS BROS. INC.                                                          BERNARDS BROS. INC.
 ENGINEERING, INC.             C/O SAL NOL                                                                  JEFFREY G. BERNARDS
 20330 TEMESCAL CANYON RD      3633 EAST INLAND EMPIRE BLVD.                                                555 FIRST STREET
 CORONA, CA 92881-4944         STE. 800                                                                     SAN FERNANDO, CA 91340
                               ONTARIO, CA 91764




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4815-2565-2137, v. 1
